Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 1 of 36

EXHIBIT A

 
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 2 of 36

 

 

en, ty,

Pisanchyn Law Firm Filed jad, abatacen by the
Michael J. Pisanchyn Jr., Esquire Office BE} adm At fecords
ID#: 87542 25 oN :
Thomas J. Carroll Jr., Esquire eo
ID#: 207130
524 Spruce Street
Scranton, PA 18503
570-344-1234 Attorneys for Plaintiff

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
Ashley Neiman, Individually, and as : RECEIVED
The Guardian and Natural Parent of : CIVIL ACTION AY, 9021
“AA”, a minor, : Al

Vv.

 

; NO.
Apple Inc., Best Buy and/or
Best Buy Co., Inc, and/or
BestBuy.com, LLC, Chuck
Sullick
JURY TRIAL DEMANDED
Defendants :
NOTICE

You have been sued in Court. [If you wish to defend against the claims set forth in the
following pages, you must take action within 20 days after this Complaint and Notice are served,
by entering a written appearance personally or by attorney and filing in writing with the Court
your defenses or objections to the claims set forth against you. You are wamed that if you fail to
do so, the case may proceed without you and the Court without further notice may enter a
judgment against you for any money claimed in the Complaint or for any other claim or relief
requested by the Plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Legal Services of Northeastern PA, Inc
410 Bicentennial Building
15 Public Square
Wilkes-Barre, PA 18701
570-825-8567

Case 11): 210302528

 

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 3 of 36

Pisanchyn Law Firm

Michael J, Pisanchyn Jr., Esquire

ID#: 87542

Thomas J. Carroll Jr., Esquire

ID#: 207130

524 Spruce Street

Scranton, PA 18503

370-344-1234 Attorneys for Plaintiff

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

Ashley Neiman, Individually, and as :
The Guardian and Natural Parent of : CIVIL ACTION-LAW
“AA”, a minor, :

 

Plaintiffs
v.
NO.
Apple Inc., Best Buy and/or
Best Buy Co., Inc. and/or
BestBuy.com, LLC, Chuck
Sullick
JURY TRIAL DEMANDED
Defendants
COMPLAINT

AND NOW, come the Plaintiffs, by and through their attorneys, The Pisanchyn Law

Firm and Michael J. Pisanchyn Jr., Esquire, and aver as follows:

1. Plaintiff, Ashley Neiman, is an adult individual who resides in in Wilkes-Barre,
Pennsylvania, Luzerne County.

2. Plaintiff, “A.A.” by and through her Parent and/or Legal Guardian Ashley Neiman, is a
minor child that resides in Wilkes-Barre, Pennsylvania, Luzerne County.

3. Defendant, Apple Inc. (hereinafter “Apple”) is a technology company located at 1 Apple
Park Way, Cupertino, California 95104. Defendant Apple is in the business of designing,
manufacturing, fabricating, selling, distributing, servicing and/or installing electronic

wireless devices and cellular phones. Defendant Apple does significant business in and has

Case LL: 210302528

 

4/19/2021 12:00:00 AM C160315667000101 . 6020210419010155 _
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 4 of 36

substantial contacts with the Commonwealth of Pennsylvania through various retail locations
in Philadelphia County, including the Apple Store at 1607 Walnut Street, Philadelphia,
Pennsylvania 19103, and Bucks County, including the Apple Store at Willow Grove Park
Mall, 2500 West Moreland Road, Willow Grove, Pennsylvania 19090.

4. Defendant Apple is subject to the jurisdiction of this Court and can be served through its
registered agent. CT Corporation System, Allegheny.

5. Defendant, Best Buy and/or BestBuy Co. Inc. and/or BestBuy.com, LLC, is a legal entity
organized and existing under the laws of the State of Minnesota at 7601 Penn Ave. South
Richfield, Minnesota through various retail locations including BestBuy store at 449 Arena
Hub Plaza, Wilkes-Barre Township, PA 18702.

6. Defendant, Chuck Sullick, the general manager at the BestBuy store at 449 Arena Hub Plaza,
Wilkes-Barre Township, PA 18702, is an adult individual who resides in Mountain Top,
Pennsylvania, Luzerne County.

7. Sometime prior to December 2019, Apple designed, manufactured, sold and/or caused to be
placed into the stream of commerce an Apple iPhone 11 Pro, which is the subject of this
Complaint.

8. On or about December 3, 2019, Plaintiff purchased an Apple iPhone 11 Pro from BestBuy
located at 449 Arena Hub Plaza, Wilkes-Barre Township, PA 18702.

9. On or about January 27, 2020, Plaintiff, A.A., was using the subject Apple iPhone 11 Pro for
its intended use when a black substance started to come out of her ear. Plaintiff sustained
injuries including but not limited to a concussion, headache, dizziness, tinnitus and a burn of

her left ear.

Case 1D: 210302528

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 5 of 36

10. It is believed and therefore averred that Defendant Apple may have distributed the iPhone
and/or accessories to Defendant Best Buy.

11. The subject iPhone was designed, manufactured, assembled, distributed and/or sold by
Defendant Apple.

12. Defendant Apple through its engineers, employees, managers, and suppliers evaluated and
chose the iPhone and related systems and components in the subject iPhone knowing that its
decisions on designs of those systems would affect the safety of all consumers.

13. The severe injuries during the subject incident are a proximate result of the unreasonably
dangerous and defective design of the iPhone/iPhone accessories.

14. The severe injuries suffered by the minor child during the subject incident are the actual
results of the unreasonably dangerous and defective design of iPhone/iPhone accessories

15. Defendants failed to properly design and manufacture the iPhone/iPhone accessories,

16. Defendants failed to safely distribute and sell the iPhone/iPhone accessories,

17. Any and all modifications and alterations were made by Defendants with the intention of
prioritizing profits over the safety of the consumer.

18. The negligence, negligence per se, carelessness, recklessness and/or willful and wanton
misconduct of Defendants directly and proximately caused severe injuries to Plaintiff.

19. The negligence, negligence per se, carelessness, recklessness and/or willful and wanton
misconduct of Defendants directly and proximately caused Plaintiff to suffer injuries that
preclude his from enjoying the pleasures of life, participating in activities and vocations.

20. The negligence, negligence per se, carelessness, recklessness and/or willful and wanton
misconduct of Defendants directly and proximately caused Plaintiff to incur substantial

medical expenses.

Case fo 210802 5..

 

4/19/2021 12:00:00 AM C160315667000101. — 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 6 of 36

21. The negligence, negligence per se, carelessness, recklessness and/or willful and wanton
misconduct of Defendants directly and proximately caused Plaintiffs to suffer wage loss and
lost earning capacity.

22. The injuries suffered by Plaintiffs are the direct and proximate result of the negligence,
negligence per se, carelessness, recklessness and/or willful and wanton misconduct of
Defendants including their owners, agents, servants and/or employees.

COUNT I-NEGLIGENCE
Plaintiffs v. Apple Inc.

23. Paragraphs 1-22 as well as all paragraphs in the complaint are incorporated herein by
reference as if fully set forth herein at length.

24. At all times relevant to this complaint, Defendants so negligently, carelessly and recklessly
designed, manufactured, constructed, assembled, inspected, distributed and sold the
iPhone/iPhone accessories that it was dangerous and unsafe for its intended uses.

25. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to use due care under the circumstances.

26. On or about January 27, 2020, and at all times relevant and materia! hereto, all Defendants
owed to Plaintiff, a duty to not place Plaintiff at risk of harm through their actions or
inactions.

27. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to have their {Phone/iPhone accessories under such control that they

would not cause injury, to any person, including Plaintiff.

Case 1: 21038025..

 

4/19/2021 12:00:00 AM C160315667000101 | 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 7 of 36

28. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to have policies and procedures in place to ensure the equipment
was being used in an appropriate manner.

29, The aforesaid accident was due solely to the negligent conduct, careless conduct and/or
reckless and/or wanton and/or willful misconduct and/or outrageous and/or intentional
conduct of Defendants and in no way due to any negligent act or failure to act on the part of
the Plaintiff.

30. The aforesaid incident was caused by the negligence, carelessness and/or recklessness of
Defendant Apple, acting through its agents and employees by: : ”

a. Failing to properly test, distribute and sell the subject iPhone;

b. Failing to provide proper and adequate training regarding the operation, use and
safety of the subject iPhone.

c. Failing to adopt and/or incorporate on the subject iPhone proper and adequate
safety measures for the product's foresceable uses and/or misuses;

d. Failing to provide adequate warnings, instructions, and/or directions regarding the
safe use, operation, maintenance and/or servicing of the subject iPhone/iPhone
accessories;

e. Failing to properly and adequately test and inspect the subject iPhone to
determine whether it could be used without injuring its foreseeable users and
operators;

f. Failing to properly and adequately test and inspect the subject iPhone/iPhone

accessories for defects;

Case [Dr etustieose

 

4/19/2021.12:00:00 AM._..._._........-C160315667000101 | 6020210419010155__
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 8 of 36

g. Issuing inadequate and/or incorrect instructions or warnings relative to use and
maintenance of the subject iPhone/iPhone accessories;

h. Failing to minimize foreseeable hazards and risks of injury associated with
foreseeable uses and/or misuses of the subject iPhone/iPhone accessories;

i. Failing to adequately assess and evaluate the dangers and hazards associated with
foreseeable uses and/or misuses of the subject iPhone/iPhone accessories;

j. Failing to timely and properly inspect the subject iPhone/iPhone accessories under
the circumstances, both known and knowable to Defendant Apple;

k. Failing to conduct adequate studies, tests and inspections of the subject
iPhone/iPhone accessories;

I. Failing to properly train and instruct Plaintiff on the safe use and operation of the
subject iPhone/iPhone accessories after it was designed and manufactured by
Defendant;

m. Failing to discover or take proper steps to discover the existence of a dangerous,
defective or hazardous condition of the subject iPhone/iPhone accessories,

n. Failing to maintain proper and adequate quality contro] or assurance procedure.
inspections and/or monitoring in regard to the design,

o. Failing to maintain proper and adequate quality control or assurance procedures,
testing, inspections, and/or monitoring, in regard to the third-party vendors and/or
suppliers who supplied components for the subject iPhone/iPhone accessories;

p. Failing to properly and adequately warn Plaintiff of the dangers of the defective
subject iPhone/iPhone accessories that Defendant knew, or in the exercise of due

care, should have known existed; and

Case [D: 2 toga 32%

 

~4/19/2021 12:00:00 AM. -- © 160315667000101 . 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 9 of 36

q. Failing to timely or properly advise or notify foreseeable users of the subject
iPhone of the defective condition and to expect hazards such as one Plaintiff
experienced.

31. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to make sure that any equipment could be utilized in a safe manner
to avoid the incident with the Plaintiffs person.

32. The January 27, 2020, incidents referred to above was directly and proximately caused by the
negligence, carelessness and recklessness of some and/or all of the Defendants.

33. As a result of the above-stated acts and omissions, Plaintiff. suffered such harm as has been
previously stated herein, including but not limited to unimaginable pain as the headphones :
caused severe injuries.

34. As a result of the aforesaid incidents and injuries sustained, Plaintiff, have incurred, yet incur
and will/may incur various costs and expenses.

35. As a result of the aforesaid incidents and injuries sustained, Plaintiff, has been, are and
will/may for an indefinite time in the future be forced to forego the pleasures of life.

36. As a result of the aforesaid accident and injuries sustained, Plaintiff, has suffered, yet suffer
and will/may for an indefinite time in the future physical pain, mental anguish and
humiliation.

37. As a result of the aforesaid accident and injuries sustained, Plaintiff, has been forced to
undergo hospitalization and medical treatment.

38. As a result of the aforesaid accident and injuries sustained, Plaintiff, has expended, various

and substantial) sums of money for the medicine and medical attention im and above

Case ID: 2 i03005 08

 

- 4/19/2021.12:00:00 AM....-.. ........-€160315667000101 6020210419010155. .
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 10 of 36

endeavoring to treat and cure themselves of their injuries all to his great financial loss and

damage.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attomeys’ fees and any such

relief as this Honorable Court deems equitable, just, and proper.

COUNT IE
PRODUCTS LIABILITY AND/OR STRICT LIABILITY

Plaintiffs v. Apple Inc.

 

39. Paragraphs 1-38 as well as all paragraphs in the ‘complaint are incorporated herein by
reference as if fully set forth herein at length.

40. On or about January 27, 2020, Plaintiff, A.A., was operating an Apple iPhone with Apple
accessories designed and manufactured by Apple and sold by BestBuy.

41. The subject iPhone/iPhone accessories had been created and sold by Defendants, and was
sold to Plaintiff.

42. The subject iPhone/iPhone accessories were in a defective and unsafe condition when the
phone left the control of Defendant Apple and BestBuy and was unsafe for its reasonably
foreseeable and intended uses.

43. The subject iPhone/iPhone accessories were used in the manner in which it was intended
and/or a reasonably foreseeable manner.

44. The defect violated the Plaintiffs expectations of safety and functionality, as no other

iPhone/iPhone accessories that are being sold are causing major injuries to other consumers.

Case ils 2c:

 

4/19/2021 12:00:00 AM C160315667000104 | 6020210419010155 _
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 11 of 36

45. A reasonable person, including Plaintiff, would conclude that the probability and seriousness
of harm caused by the product outweigh the burden and/or costs of taking precautions,

46. At all times relevant hereto, Defendant owed a duty to provide a reasonably safe product for
Plaintiff to operate.

47, At all times material and relevant hereto, the iPhone/iPhone accessories, upon leaving the
control of the manufacturer and/or sold by Defendant was defective, in a condition not
contemplated by the consumer which made the iPhone/iPhone accessories, unreasonably
dangerous or not in a safe condition for use by the consumer.

48. The subject iPhone/iPhone accessories were in a defective and unsafe condition and were,
upon normal use, dangerous beyond a reasonable consumer’s contemplation.

49. The subject iPhone/iPhone accessories were in a defective and unsafe condition wherein a
reasonable person would conclude that the probability and seriousness of harm caused by the
product outweigh the burden or cost of taking precautions.

50. Defendant had a duty to make/market product to the consumer without a substantial change
in the condition which it was sold—free from a defective and unreasonably dangerous
condition to the consumer.

St. At all times relevant hereto, Defendants owed a duty to warn of any dangers and risks of
injury when that product is used by a consumer in the manner and purpose for which the
manufacturer and seller intended or had reason to believe it might be used or in a manner and
purpose for which an ordinary person might believe it to be safe to use even though the
manufacturer or seller did not intend or know it would be so used.

52, At all times relevant hereto, Defendants owed a duty to use reasonable care in designing,

manufacturing and assembling products to insure that they are safe for the intended use and

Case 110: 210302528

 

4/19/2021 12:00:00 AM C160315667000101 ——--g020210419010155 —
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 12 of 36

for any other use for which the products were made or sold or for which Defendant knew or
should have known or foreseen might be made of the product.

53. At all times relevant hereto, Defendants owed a duty to make all necessary tests and
inspections to insure that Defendants’ products are not likely to canse injury or harm when
being used.

54. At all times relevant hereto, Defendants owed a duty to warn or otherwise inform others of
any condition, use or circumstance involving the products that might cause injury of which
he knew or should have known at the time the products were made or sold or of which he
later became aware or should have become aware.

5S. At all times relevant hereto, Defendants owed a duty to take action to be certain Defendants’
products may be used safely.

36. At all times relevant hereto, Defendants owed a duty to manufacture and sell a product that
embodies the most feasible design and safety devices and to employ the design and to utilize
the safety devices which could have reasonably made the product less hazardous.

57. At all times relevant hereto, Defendants who sell a product manufactured by another has the
same duties as the manufacturer of the product.

58. At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or distributor
owed a duty to inspect or test a product manufactured by another where inspection would
disclose dangers to the ultimate user of the product.

39, At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or distributor
owed a duty to warn the buyer of such product risks or dangers that may be encountered in

the use of the product.

Case 1D: Biase tole

 

 

4/19/2021 12:00:00 AM C160315667000101 / 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 13 of 36

60. At all times relevant hereto, Defendants whether a manufacturer, wholesaler, retailer,
supplier or distributor owed a duty to insure the product would conform to any statement,
affirmation of fact or any promise made regarding the product, description of the product or a
sample or model of the product.

61. Atall times relevant hereto, Defendants owed a duty to provide adequate warnings.

62. At all times relevant hereto, Defendants owed a duty to properly and adequately design the
iPhone/iPhone accessories, in a safe and reasonable manner.

63. At all times relevant hereto, Defendants owed a duty to provide protection so that persons
using the iPhone/iPhone accessories would not be injured.

64. At all times relevant hereto, Defendants owed a duty to properly manufacture the subject
product, such that it was free from defects and/or variations from design specifications.

65. Defendant participated in the sale of a product.

66. Defendant installed and assembled the product which contained a defective condition
because the design was defective and unsafe.

67. This design defect made the product unreasonably dangerous.

68. The products as assembled by Defendants remained unchanged and were in the same
condition at the time of the injury hereafter alleged.

69. The defects in the [Phone/iPhone accessories caused the injuries to the Plaintiff.

70. Because of the lack of warnings or instructions Plaintiff was unaware of the dangers of the
product.

71. The subject equipment was improperly designed and constructed, such that persons operating

the iPhone/iPhone accessories could easily be injured through the product failure.

Case 1D: 21080252:

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 14 of 36

72, Multiple alternative designs existed that would have prevented an individual operating an
IPhone/iPhone accessories without being injured.

73. Such alternative designs were feasible, available, and have required either no extra or
minimal extra cost in manufacturing and designing the equipment.

74. Such alternative designs were necessary given the obvious dangers of an iPhone/iPhone
accessories causing serious harm should it malfunction.

75. As a sole and direct result of Defendant violating the duties and breaches stated within this
complaint as well as its actions and inactions, jointly, severally and through the actions and
inactions of its servants, agents, workmen and employees caused the injuries to Plaintiff.

76. As a result of the aforesaid accident and injuries sustained, Plaintiffs have incurred, yet incur
and will/may incur various costs and expenses.

77. As a result of the aforesaid accident and injuries sustained, Plaintiffs have been, is and will
for an indefinite time in the future be forced to forego the pleasures of life and loss of
companionship.

78. As a result of the aforesaid accident and injuries sustained, Plaintiff A.A., has suffered, for an

indefinite time in the future physical pain, and mental anguish.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against the
Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attorneys’ fees and any such

relief as this Honorable Court deems equitable, just, and proper.

Case 1D: 2) 0862520

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 15 of 36

COUNT II—BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
Plaintiffs v. Apple Inc.

79. Paragraphs 1-78 are incorporated herein by reference as if fully set forth herein at length as

well as the entire Complaint.

80. The use of the phone by the Plaintiff owner and user was accompanied by Defendants’
implied warranty of merchantability.

81. Plaintiff, A.A., expected to be able ta use the subject phone for its ordinary purpose.

82. The subject phone-was not fit for its ordinary use.

83. The subject phone ‘did ‘not: confogm to the promises and affirmations of fact made on the
container, label, and similar advertising.

84, The implied warranty of merchantability means and includes that the goods will comply with
each of the following requirements: (1) they would pass without objection mm the trade under
the contract description; (2) they are fit for the ordinary purposes for which such goods are
used; (3) they are adequately contained, packaged, and labeled; and (4) they conform to the
promises or affirmations of fact made on the container or label.

85. Because the subject phone was sold to the owner and user with a serious defect that
manifested itself within the period of the implied warranty and which substantially reduces
its safety and performance, it (1) would not pass without objection in the trade under the
contract description, (2) was and is not fit for the ordinary purposes for which such goods are
used. (3) was not adequately contained, packaged, and labeled, and (4) did not conform to the
promises or affirmations of fact made on the container or label.

86. Plaintiffs have been damaged by Defendants’ violations and its failure to comply with its

obligations under the implied warranty of merchantability.

Case 1D: 2 1og0252e

 

4/19/2021 12:00:00 AM C160315667000101 : 6020210419010155 —
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 16 of 36

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against the
Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attorneys’ fees and any such
relief as this Honorable Court deems equitable, just, and proper,

COUNT IV-NEGLIGENCE
Plaintiffs y. Best Buy and/or BestBuy Co, Ine, and/or BestBuy.com, LLC

87. Paragraphs 1-86 as well as all paragraphs in the complaint are incorporated herein by
reference as if fully set forth herein at length.

88. Best Buy and/or BestBuy Inc. Co. and/or BestBuy.com sold Plaintiff. “A.A.” by and through
her Parent and/or Legal Guardian Ashley Neiman, the IPhone/iPhone accessories.

89. Apple Inc. distributed and/or sold the [Phone/iPhone accessories to Best Buy and/or BestBuy
Inc. Co. and/or BestBuy.com.

90. At all times relevant to this complaint, Defendants so negligently, carelessly and recklessly
designed, manufactured, constructed, assembled, inspected, distributed and sold the
IPhone/iPhone accessories that it was dangerous and unsafe for its intended uses.

91. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to use due care under the circumstances.

92. On or about January 27. 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to not place Plaintiff at risk of harm through their actions or
inactions.

93. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to have their [Phone/iPhone accessories under such control that they

would not cause injury, to any person, including Plaintiff.

Case ID: 2h.

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 17 of 36

94. On or about January 27, 2020, and at all times relevant and material hereto, all Defendants
owed to Plaintiff, a duty to have policies and procedures in place to ensure the equipment is
used in an appropriate manner.

95. On or about January 27, 2020, and at all times relevant and material hereto Defendants owed
to Plaintiff a duty to train their employees and supervisors.

96. On or about January 27, 2020, and at all times relevant and material hereto Defendants owed
to Plaintiff to follow all policies and procedure set up by Defendants and which would
protect Plaintiff, |

97. On or about January 27, 2020, and at all times relevant and material hereto Defendants owed
a duty to Plaintiff to have followed all written and/or other Corporation policies and/or
procedures.

98. The aforesaid accident was due solely to the negligent conduct, careless conduct and/or
reckless and/or wanton and/or willful misconduct and/or outrageous and/or intentional
conduct of Defendants and in no way due to any negligent act or failure to act on the part of
the Plaintiff.

99. The negligent conduct, careless conduct and/or reckless and/or wanton and/or willful
misconduct and/or outrageous and/or intentional conduct of Defendants consisted of the
following:

a. Failing to properly test, distribute and sell the subject iPhone;

b, Failing to provide proper and adequate training regarding the operation, use and
safety of the subject iPhone.

c. Failing to adopt and/or incorporate on the subject iPhone proper and adequate safety

measures for the product’s foreseeable uses and/or misuses;

Case [D: 2 103u2526

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 18 of 36

d. Failing to provide adequate warnings, instructions, and/or directions regarding the
safe use, operation, maintenance and/or servicing of the subject iPhone/iPhone
accessories;

€. Failing to properly and adequately test and inspect the subject iPhone to determine
whether it could be used without injuring its foreseeable users and operators;

f. Failing to properly and adequately test and inspect the subject iPhone/iPhone
accessories for defects;

g. Issuing inadequate and/or incorrect instructions or wamings relative to use and
maintenance of the subject iPhone/iPhone accessories;

h. Failing to minimize foreseeable hazards and risks of injury associated with
foreseeable uses and/or misuses of the subject iPhone/iPhone accessories;

i. Failing to adequately assess and evaluate the dangers and hazards associated with
foreseeable uses and/or misuses of the subject iPhone/iPhone accessories;

j. Failing to timely and properly inspect the subject iPhone/iPhone accessories under the
circumstances, both known and knowable to Defendant Apple;

k. Failing to conduct adequate studies, tests and inspections of the subject
iPhone/iPhone accessories;

1, Failing to properly train and instruct Plaintiff on the safe use and operation of the
subject iPhone/iPhone accessories after it was designed and manufactured by
Defendant;

m. Failing to discover or take proper steps to discover the existence of a dangerous,

defective or hazardous condition of the subject iPhone/iPhone accessories;

 

~~ 4/19/2021. 12:00:00: AM... -€ 1603 15667000101... -6020210419010155..
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 19 of 36

n. Failing to maintain proper and adequate quality control or assurance procedure,
inspections and/or monitoring in regard to the design,

0. Failing to maintain proper and adequate quality control or assurance procedures,
testing, inspections, and/or monitoring, in regard to the third-party vendors and/or
suppliers who supplied components for the subject iPhone/iPhone accessories;

p. Failing to properly and adequately warn Plaintiff of the dangers of the defective
subject iPhone/iPhone accessories that Defendant knew, or in the exercise of due
care, should have known existed; and

q, Failing to timely or properly advise or notify foreseeable users of the subject iPhone
of the defective condition and to expect hazards such as one Plaintiff experienced.

100. On or about January 27, 2020, and at all times relevant and material hereto, all
Defendants owed to Plaintiff, a duty to make sure that any equipment could be utilized in a
safe manner to avoid the incident with the Plaintiffs person.

101. The January 27, 2020 incident referred to above was directly and proximately caused by
the negligence, carelessness and recklessness of some and/or all of the Defendants.

102. Asaresult of the aforesaid incidents and injuries sustained, Plaintiffs, have incurred, yet
incur and will/may incur various costs and expenses.

103. Asa result of the aforesaid incidents and injuries sustained, Plaintiffs, have been, are and
will/may for an indefinite time in the future be forced to forego the pleasures of life. ‘

104. As a result of the aforesaid accident and injuries sustained, Plaintiff, A.A., has suffered,
yet suffer and will/may for an indefinite time in the future physical pain, mental anguish and

humiliation.

Case lL 21uen28 5

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 20 of 36

105. As a result of the aforesaid accident and injuries sustained, Plaintiff, A.A., has been
forced to undergo hospitalization and medical treatment.

106. As a result of the aforesaid accident and injuries sustained, Plaintiffs, have expended,
various and substantial sums of money for the medicine and medical attention in and above

endeavoring to treat and cure themselves of their injuries all to his reat financial loss and

damage.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attorneys’ fees and any such

relief as this Honorable Court deems equitable, just, and proper.

COUNT V-NEGLIGENCE
Plaintiffs vy. Chuck Sullick

 

107. Paragraphs 1-106 as well as all paragraphs in the complaint are incorporated herein by
reference as if fully set forth herein at length.

108. On or about December 3, 2019, Plaintiff purchased an Apple iPhone 11 Pro from
BestBuy located at 449 Arena Hub Plaza, Wilkes-Barre Township, PA 18702.

109. On or about December 3, 2019, it is believed and averred that Defendant, Chuck Sullick,
was the general manager, at the BestBuy store at 449 Arena Hub Plaza, Wilkes-Barre
Township, PA 18702, who sold Plaintiffs the Apple iPhone 11 Pro.

110. Defendants failed to safely distribute and sell the iPhone/iPhone accessories.

111. Best Buy and/or BestBuy Inc. Co. and/or BestBuy.com sold Plaintiff, “A.A.” by and

through her Parent and/or Legal Guardian Ashley Neiman, the IPhone/iPhone accessories.

Case Ty 21g30cs.

 

 

~~4/19/2021-12:00:00-AM ---—- ~-G160315667000101 .... -6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 21 of 36

112. Apple Inc. distributed and/or sold the IPhone/iPhone accessories to Best Buy and/or
BestBuy Inc. Co. and/or BestBuy.com.

113. At all times relevant to this complaint, Defendants so negligently, carelessly and
recklessly designed, manufactured, constructed, assembled, inspected, distributed and sold
the [Phone/iPhone accessories that it was dangerous and unsafe for its intended uses.

114. On or about January 27, 2020, and at all times relevant and material hereto, all
Defendants owed to Plaintiff, a duty to use due care under the circumstances.

115. On or about January 27, 2020, and at all times relevant and material hereto, ail
Defendants owed to Plaintiff, a duty to not place Plaintiff at risk of harm through their
actions or inactions.

116. On or about January 27, 2020, and at all times relevant and material hereto, all
Defendants owed to Plaintiff, a duty to have their IPhone/iPhone accessories under such
control that they would not cause injury, to any person, including Plaintiff.

117. On or about January 27, 2020, and at all times relevant and material hereto Defendants
owed to Plaintiff to follow all policies and procedure set up by Defendants and which would
protect Plaintiff.

118. The aforesaid accident was due solely to the negligent conduct, careless conduct and/or
reckless and/or wanton and/or willful misconduct and/or outrageous and/or intentional
conduct of Defendants and in no way due to any negligent act or failure to act on the part of
the Plaintiff.

119. The negligent conduct, careless conduct and/or reckless and/or wanton and/or willful
misconduct and/or outrageous and/or intentional conduct of Defendants consisted of the

following:

Case ID: 210sG ra.

 

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 22 of 36

a. Failing to properly test, distribute and sell the subject iPhone;

b. Failing to provide adequate warnings, instructions, and/or directions regarding the
safe use, operation, maintenance and/or servicing of the subject iPhone/iPhone
accessories;

c. Failing to properly and adequately test and inspect the subject iPhone to determine
whether it could be used without injuring its foreseeable users and operators;

d. Failing to properly and adequately test and inspect the subject iPhone/iPhone
accessories for defects;

e. Failing to properly train and instruct Plaintiff on the safe use and operation of the
subject iPhone/iPhone accessories after it was designed and manufactured by
Defendant;

f. Failing to discover or take proper steps to discover the existence of a dangerous,
defective or hazardous condition of the subject iPhone/iPhone accessories;

Failing to properly and adequately warn Plaintiff of the dangers of the defective

ga

subject iPhone/iPhone accessories that Defendant knew, or in the exercise of due
eare, should have known existed; and
h. Failing to timely or properly advise or notify foreseeable users of the subject iPhone
of the defective condition and to expect hazards such as one Plaintiff experienced.
120. On or about January 27, 2020, and at all times relevant and material hereto, all
Defendants owed to Plaintiff, a duty to make sure that any equipment could be utilized in a
safe manner to avoid the incident with the Plaintiffs person.
121. The January 27, 2020 incident referred to above was directly and proximately caused by

the negligence, carelessness and recklessness of some and/or all of the Defendants,

Case 1D:

 

mw
ee

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 23 of 36

122. As aresult of the aforesaid incidents and injuries sustained, Plaintiffs, have incurred, yet
incur and will/may incur various costs and expenses.

123. Asa result of the aforesaid incidents and injuries sustained, Plaintiffs, have been, are and
will/may for an indefinite time in the future be forced to forego the pleasures of life.

124. As a result of the aforesaid accident and injuries sustained, Plaintiff, A.A., has suffered,
yet suffer and will/may for an indefinite time in the future physical pain, mental anguish and
humiliation,

125. As a result of the aforesaid accident and injuries sustained, Plaintiff, A.A., has been
forced to undergo hospitalization and medical treatment.

126. Asa result of the aforesaid accident and injuries sustained, Plaintiffs, have expended,
various and substantial sums of money for the medicine and medical attention in and above

endeavoring to treat and cure themselves of their injuries all to his great financial loss and

damage.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendant, Chuck Sullick, in an amount in excess of Fifty Thousand ($50,000.00)
Dollars together with compensatory damages, interest, punitive damages, cost of suit,

attorneys’ fees and any such relief as this Honorable Court deems equitable, just, and proper.

COUNT VI
PRODUCTS LIABILITY AND/OR STRICT LIABILITY
Plaintiffs v. Best Buy and/or BestBuy Co. Inc. and/or BestBuy.com, LLC

127, Paragraphs 1-126 as well as all paragraphs in the complaint are incorporated herein by

reference as if fully set forth herein at length.

Case ID: 2 1us02526

 

 

~-4/19/2021.12:00:00-AM.......--- C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 24 of 36

128. On or about January 27, 2020, Plaintiff, A.A. was operating an Apple iPhone with Apple
accessories designed and manufactured by Apple and sold by BestBuy.

129, The subject iPhone/iPhone accessories had been created and sold by Defendants, and was
sold to Plaintiff.

130. The subject iPhone/iPhone accessories were in a defective and unsafe condition when the
phone Jeft the control of Defendant Apple and BestBuy and was unsafe for its reasonably
foreseeable and intended uses.

131, The subject iPhone/iPhone accessories were used in the manner in which it was intended
and/or a reasonably foreseeable manner.

132. The defect violated the Plaintiff's expectations of safety and functionality, as no other
iPhone/iPhone accessories that are being sold are causing major injuries to other consumers,

133. A reasonable person, including Plaintiff, would conclude that the probability and
seriousness of harm caused by the product outweigh the burden and/or costs of taking
precautions.

134. At all times relevant hereto, Defendant owed a duty to provide a reasonably safe product
for Plaintiff to operate.

135, At all times material and relevant hereto, the iPhone/iPhone accessories, upon leaving the
control of the manufacturer and/or sold by Defendant was defective, in a condition not
contemplated by the consumer which made the iPhone/iPhone accessories, unreasonably
dangerous or not in a safe condition for use by the consumer.

136. The subject iPhone/iPhone accessories were in a defective and unsafe condition and

were, upon normal use, dangerous beyond a reasonable consumer’s contemplation.

Case [Dh 2 1ose2s..:

 

 

-4/19/2021.12:00:00 AM... --C 1603 15667000101 6020210419010155.
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 25 of 36

137. The subject iPhone/iPhone accessories were in a defective and unsafe condition wherein
a reasonable person would conclude that the probability and seriousness of harm caused by
the product outweigh the burden or cost of taking precautions.

138. Defendant had a duty to make/market product to the consumer without a substantial
change in the condition which it was sold—free from a defective and unreasonably
dangerous condition to the consumer.

139. At all times relevant hereto, Defendants owed a duty to warn of any dangers and risks of
injury when. that product is used by a consumer in the manner and purpose for which the
manufacturer and seller intended or had reason to believe it might be used or in a manner and
purpose for which an ordinary person might believe it to be safe to use even though the
manufacturer or seller did not intend or know it would be so used.

140. At all times relevant hereto, Defendants owed a duty to use reasonable care in designing,
manufacturing and assembling products to insure that they are safe for the intended use and
for any other use for which the products were made or sold or for which Defendant knew or
should have known or foreseen might be made of the product.

141. At all times relevant hereto, Defendants owed a duty to make all necessary tests and
inspections to insure that Defendants’ products are not likely to cause injury or harm when
being used.

142. At all times relevant hereto, Defendants owed a duty to warn or otherwise inform others
of any condition, use or circumstance involving the products that might cause injury of which
he knew or should bave known at the time the products were made or sold or of which he

later became aware or should have become aware.

Case iD: 21. +

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 26 of 36

143. At all times relevant hereto, Defendants owed a duty to take action to be certain
Defendants’ products may be used safely.

144, At all times relevant hereto, Defendants owed a duty to manufacture and sell a product
that embodies the most feasible design and safety devices and to employ the design and to
utilize the safety devices which could have reasonably made the product less hazardous.

145, At all times relevant hereto, Defendants who sell a product manufactured by another has
the same duties as the manufacturer of the product.

146. At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or
distributor owed a duty to inspect or test a product manufactured by another where inspection
would disclose dangers to the ultimate user of the product.

147. At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or
distributor owed a duty to warn the buyer of such product risks or dangers that may be
encountered in the use of the product.

148. At all times relevant hereto, Defendants whether a manufacturer, wholesaler, retailer,
supplier or distributor owed a duty to insure the product would conform to any statement,
affinnation of fact or any promise made regarding the product, description of the product or a
sample or model of the product.

149. — At all times relevant hereto, Defendants owed a duty to provide adequate warnings.

150. At all times relevant hereto, Defendants owed a duty to properly and adequately design
the iPhone/iPhone accessories, in a safe and reasonable manner.

151. Atall times relevant hereto, Defendants owed a duty to provide protection so that persons

using the iPhone/iPhone accessories would not be injured.

Ca. (Dr 2tox ss2e

 

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 27 of 36

152. At all times relevant hereto, Defendants owed a duty to properly manufacture the subject
product, such that it was free from defects and/or variations from design specifications.

153. Defendant participated in the sale of a praduct.

154, Defendant installed and assembled the product which contained a defective condition
because the design was defective and unsafe.

155. This design defect made the product unreasonably dangerous.

156. The products as assembled by Defendants remained unchanged and were in the same
condition at the time of the injury hereafter alleged.

157. The defects in the IPhone/iPhone accessories caused the injuries to the Plaintiff.

158. Because of the lack of wamings or instructions Plaintiff was unaware of the dangers of
the product.

159. The subject equipment was improperly designed and constructed, such that persons
operating the iPhone/iPhone accessories could easily be injured through the product failure.

160. Multiple alternative designs existed that would have prevented an individual operating an
IPhone/iPhone accessories without being injured.

161. Such alternative designs were feasible, available, and have required either no extra or
minimal extra cost in manufacturing and designing the equipment.

162, Such alternative designs were necessary given the obvious dangers of an iPhone/iPhone
accessories causing serious harm should it malfunction.

163. As asole and direct result of Defendant violating the duties and breaches stated within
this complaint as well as its actions and inactions, jointly, severally and through the actions

and inactions of its servants, agents, workmen and employees caused the injuries to Plaintiff.

Case [D: 21030252&

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155 _
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 28 of 36

164. As a result of the aforesaid accident and injuries sustained, Plaintiffs have incurred, yet
incur and will/may incur various costs and expenses.

165. As a result of the aforesaid accident and injuries sustained, Plaintiff, A.A. has been, is
and will for an indefinite time in the future be forced to forego the pleasures of life and loss
of companionship.

166. Asa result of the aforesaid accident and injuries sustained, Plaintiff A.A., has suffered,
for an indefinite time in the future physical pain, and mental anguish.

167. Qn or about January 27, 2020, Plaintiff A.A. was operating an Apple iPhone with Apple
accessories designed and manufactured by Apple and sold by BestBuy. |

168. The subject iPhone/iPhone accessories had been created and sold by Defendants, and was
sold to Plaintiff.

169, The subject iPhone/iPhone accessories were in a defective and unsafe condition when the
phone left the control of Defendant Apple and BestBuy and was unsafe for its reasonably
foreseeable and intended uses.

170. The subject iPhone/iPhone accessories were used in the manner in which it was intended
and/or a reasonably foreseeable manner.

I71. The defect violated the Plaintiff's expectations of safety and functionality, as no other
iPhone/iPhone accessories that are being sold are causing major injuries to other consumers.

172. A reasonable person, including Plaintiff, would conclude that the probability and
seriousness of harm caused by the product outweigh the burden and/or costs of taking
precautions.

173. Atall times relevant hereto, Defendant owed a duty to provide a reasonably safe product

for Plaintiff to operate.

 

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 29 of 36

174. Atall times material and relevant hereto, the iPhone/iPhone accessories, upon leaving the
control of the manufacturer and/or sold by Defendant was defective, in a condition not
contemplated by the consumer which made the iPhone/iPhone accessories, unreasonably
dangerous or not in a safe condition for use by the consumer.

175. Defendant had a duty to make/market product to the consumer without a substantial
change in the condition which it was sold—free from a defective and unreasonably
dangerous condition to the consumer.

176. Atall times relevant hereto, Defendants owed a duty to wam. of any dangers and risks of
injury when that product is used by a consumer in the manner and purpose for which the
manufacturer and seller intended or had reason to believe it might be used or in a manner and
purpose for which an ordinary person might believe it to be safe to use even though the
manufacturer or seller did not intend or know it would be so used.

177. At all times relevant hereto, Defendants owed a duty to use reasonable care in designing,
manufacturing and assembling products to insure that they are safe for the intended use and
for any other use for which the products were made or sold or for which Defendant knew or
should have known or foreseen might be made of the product,

178. At all times relevant hereto, Defendants owed a duty to make all necessary tests and
inspections to insure that Defendants’ products are not likely to cause injury or harm when
being used,

179. At all times relevant hereto, Defendants owed a duty to warn or otherwise inform others
of any condition, use or circumstance involving the products that might cause injury of which
he knew or should have known at the time the products were made or sold or of which he

later became aware or should have became aware.

Case IP: 210302825

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 30 of 36

180. At all times relevant hereto, Defendants owed a duty to take action to be certain
Defendants’ products may be used safely.

181. At all times relevant hereto, Defendants owed a duty to manufacture and sell a product
that embodies the most feasible design and safety devices and to employ the design and to
utilize the safety devices which could have reasonably made the product less hazardous.

182. At all times relevant hereto, Defendants who sell a product manufactured by another has
the same duties as the manufacturer of the product.

183. At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or
distributor owed a duty to inspect or test a product manufactured by another where inspection
would disclose dangers ta the ultimate user of the product.

184, At all times relevant hereto, Defendants whether a wholesaler, retailer, supplier or
distributor owed a duty to warn the buyer of such product risks or dangers that may be
encountered in the use of the product.

185. At all times relevant hereto, Defendants whether a manufacturer, wholesaler, retailer,
supplier or distributor owed a duty to insure the product would conform to any statement,
affirmation of fact or any promise made regarding the product, description of the product or a
sample or model of the product.

186. Atal times relevant hereto, Defendants owed a duty to provide adequate warnings.

187. At all times relevant hereto, Defendants owed a duty to properly and adequately design
the iPhone/iPhone accessories, in a safe and reasonable manner.

188. Atall times relevant hereto, Defendants owed a duty to provide protection so that persons

using the iPhone/iPhone accessories would not be injured.

Case 1D: tiic. 232k

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 31 of 36

189. Atall times relevant hereto, Defendants owed a duty to properly manufacture the subject
product, such that it was free from defects and/or variations from design specifications.

190. Defendant participated in the sale of a product.

191. Defendant installed and assembled the product which contained a defective condition
because the design was defective and unsafe.

192. ‘This design defect made the product unreasonably dangerous.

193. The products as assembled by Defendants remained unchanged and were in the same
condition at the time of the injury hereafter alleged.

194. The defects in the [Phone/iPhone accessories caused the injuries to the Plaintiff.

195, Because of the lack of warnings or instructions Plaintiff was unaware of the dangers of |
the product.

196. The subject equipment was improperly designed and constructed, such that persons
operating the iPhone/iPhone accessories could easily be injured through the product failure.

197. Multiple alternative designs existed that would have prevented an individual operating an
IPhone/iPhone accessories without being injured.

198. Such alternative designs were feasible, available, and have required either no extra or
minimal extra cost in manufacturing and designing the equipment.

199. Such alternative designs were necessary given the obvious dangers of an iPhone/iPhone
accessories causing serious harm should it malfunction.

200. Asa sole and direct result of Defendant violating the duties and breaches stated within
this complaint as well as its actions and inactions, jointly, severally and through the actions

and inactions of its servants. agents, workmen and employees caused the injuries to Plaintiff.

Case 1: 2lotelc os

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 32 of 36

201. As a result of the aforesaid accident and injuries sustained, Plaintiff has incurred, yet
incur and will/may incur various costs and expenses.

202. As a result of the aforesaid accident and injuries sustained, Plaintiff A.A. has been, is and
will for an indefinite time in the future be forced to forego the pleasures of life and loss of
companionship.

203. Asa result of the aforesaid accident and injuries sustained, Plaintiff A.A., has suffered,

for an indefinite time in the future physical pain, and mental anguish.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attorneys’ fees and any such
relief as this Honorable Court deems equitable, just, and proper.

COUNT VIUL—BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
Plaintiffs y. Best Buy and/or BestBuy Co. Inc. and/or BestBuy.com, LLC

204. Paragraphs 1-203 are incorporated herein by reference as if fully set forth herein at length

as well as the entire Complaint.

205. The use of the phone by the Plaintiff owner and user was accompanied by Defendants’
implied warranty of merchantability.

206. Plaintiffs expected to be able to use the subject phone for its ordinary purpose,

207. The subject phone was not fit for its ordinary use.

208. The subject phone did not conform to the promises and affirmations of fact made on the

container, label. and similar advertising.

Case [D: 210sn2 Rie

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 33 of 36

209. The implied warranty of merchantability means and includes that the goods will comply
with each of the following requirements: (1) they would pass without objection in the trade
under the contract description; (2) they are fit for the ordinary purposes for which such goods
are used; (3) they are adequately contained, packaged, and labeled; and (4) they conform to
the promises or affirmations of fact made on the container or label.

210. Because the subject phone was sold to the owner and user with a serious defect that
manifested itself within the period of the implied warranty and which substantially reduces
its safety and performance, it (1) would not pass without objection in the trade under the
contract description, (2) was and‘is not fit for the ordinary purposes for which such goods are
used, (3) was not adequately contained, packaged, and labeled, and (4) did not conform to the
promises or affirmations of fact made on the container or label.

211. Plaintiffs have been damaged by Defendants’ violations and its failure to comply with its
obligations under the implied warranty of merchantability.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with
compensatory damages, interest, punitive damages, cost of suit, attorneys’ fees and any such

relief as this Honorable Court deems equitable, just, and proper.

COUNT VHI- LOSS OF SERVICES

212. The Paragraphs 1-211 are incorporated hercin by reference as if fully set forth herein at

length as well as the entire Amended Complaint.

213.  Atall times pertinent hereto, Ashley Neiman was/is the parent and legal guardian of

munor A.A.

Case 1D: 210302.08

 

_..4119/2021-12:00:00 AM... © 160315667000101 | 6020210419010155_.
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 34 of 36

214. At the time of this incident, A.A. was under eighteen (18) years of age.

215. Plaintiff, Ashley Neiman, has incurred and will incur various expenses related to the
injuries sustained by her child A.A., including but not limited to past, present, and future

medical expenses.

216. Plaintiff, Ashley Neiman, has suffered and will continue to suffer a loss of past, present,

and future services related to the injuries sustained by her child A.A.

WHEREFORE, the Plaintiffs respectfully requests judgment in their favor and against
the Defendants in an amount in excess of Fifty Thousand ($50,000.00) Dollars together with |
compensatory damages, interest, punitive damages, cost of suit, attomeys’ fees and any such

relief as this Honorable Court deems equitable, just, and proper.

Respectfully submitted,
PISANCHYN LAW FIRM

   

 

Mi ~Pisanchyn Jr., Escitfire
Attorneys for Plaintiff

524 Spruce Street

Scranton, PA 18503

(570) 344-1234

By: th. f Lt
Thomas J. Carroll Y., Esquire
Attorneys for Plaintiff

$24 Spruce Street

Scranton, PA 18503

(570) 344-1234

Case {Dy 212s. i

 

4/19/2021 12:00:00 AM C160315667000101 6020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 35 of 36

VERIFICATION

Ashley Neiman, Individually, and as The Guardian and
Natural Parent of “AA”, a minor, being duly sworn according to
Pennsylvania law, deposes and says that she/he is the Plaintiff
in the foregoing action; that the attached Complaint is based
upon information which she/he has furnished to counsel and
information which has been gathered by counsel in the
preparation of the lawsuit. The language of the Complaint is
that of counsel and not of the Plaintiff. Plaintiff has read the
Complaint and, to the extent that the Complaint is based upon
information which she/he has given to counsel, it is true and
correct to the best of her knowledge, information, and belief.
To the extent that the content of the Complaint is that of
counsel, Plaintiff has relied upon counsel in making this
Verification. If the foregoing contains averments which are
inconsistent in fact, signer has been unable, after reasonable
investigation, to ascertain which of the inconsistent averments
are true, but signer has knowledge or information sufficient to-
form a belief that one of them is true. I understand that this
verification is made subject to the provisions of 18 Pa. C.S.A.

§4904, pertaining to unsworn falsification to authorities.

Ashley Npiman, Individually, and
as The ardian and Natural Parent

of “AA”, a minor

Case lb 2705025.-

 

4/19/2021 12:00:00 AM .....______--6160315667000101.  g020210419010155
Case 2:21-cv-02028-GAM Document 1-2 Filed 05/03/21 Page 36 of 36

see cer sce TE

70146 1430 0001 4093

 

ven eg

Sa

JRE
4 Fear yey 1000
Best Buy and/or Best By Co. |
BestBuy.com, LLC Yemrine and/or
7601 Penn Ave

South Richfield, MN 55423

AMOUNT: '

8.65

R2305Ki 40825-08

APH be, 21

55423

  

. :

7018 183800014990303 14

To: DEPT LEGAL LEGAL

Telephone:

Processed: 4/12/21 1:36:19 PM

C160315667000101

 

6020210419010155-

4/19/2021 12:00:00 AM
